DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Action
Receipt of Remarks filed on 10/27/2021 is acknowledged.  Claims 1-3, 5-16, 21-23, 25-26, 28-32 and 37-40 filed on 06/02/2020 are pending in this application.  Claims 4, 17-20, 24, 27 and 33-36 have been cancelled.

Response to Election/Restrictions
Applicant's election of group (I), without traverse, in the reply filed on 10/27/2021 is acknowledged.  The election encompassed claims 1-3, 5-16, 21-23, 25-26 and 28-32.

Status of Claims
Accordingly, claims 1-3, 5-16, 21-23, 25-26 and 28-32 are presented for examination on the merits for patentability as they read upon the elected subject matter and claims 37-40 directed to non-elected invention is withdrawn.


Priority
The present application is a 371 of PCT/IB2018/056135 filed on 08/15/2018, and the PCT/IB2018/056135 has a U.S. Provisional Application (No. 62/550,114) which is filed on 08/25/2017
Claim Objection
Claims 7 and 15 are objected to because of the following informalities: the claims recite “….the strobilurin, pyrethroid, the neonicotinoid, and phenylamide”.  It is suggested that either a word “the” be added in front of “pyrethroid” and “phenylamide”; OR the second “the” be removed for claim formality purposes.  Appropriate corrections are required.


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



(1)	Claims 1-3, 5-16, 21-23, 25-26 and 28-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over LI et al. (WO 2010/035118 A1) in view of URIHARA et al. (U.S. Patent No. 8,592,412 B1).

Applicants Claim
Applicants claim a liquid-applied pesticidal composition comprising:
(a)	a strobilurin fungicide,
(b)	a pyrethroid insecticide,
(c)	a neonicotinoid insecticide,
(d)	a phenylamide fungicide,
(e)	a dispersant, polymer nanoparticles, and 
(f)	water.
Determination of the scope and content of the prior art
(MPEP 2141.01)
For claims 1, 3 and 21, LI et al. teaches an agricultural composition, comprising at least one agricultural active ingredient associated with polymeric nanoparticles to improve the performance of the active ingredients (see page 1: Summary of the Invention, line 1-4; and page 55, reference claim 1).
LI teaches that the active ingredient can be a fungicide, an insect growth regulator/insecticide, etc. or a combination thereof, such as:
(a)	a strobilurin fungicide (e.g. azoxystrobin - see: page 10, line 18);
(b)	a pyrethrin insecticide (e.g. bifenthrin - see: page 8, line 11-12 & the last 3 lines);
(c)	a neonicitinoid insecticide (e.g. imidacloprid - see: page 8, line 11-12 and page 9, line 9); and
(d)	an acylalanine fungicide, e.g. metalaxy-M (which is also named as: methyl N-(2,6-dimethylphenyl)-N-(methoxyacetyl)-D-alaninate) (see: page 10, line 1 & 5-7).
It is noted that the “bifenthrin” insecticide is a species of the “pyrethroid insecticide” and the “metalaxy-M” is a species of the “phenylamide fungicide’ of claim 1, as evidenced by the instant claim 3.
LI teaches that the composition can also comprise formulation additives, i.e. dispersants, as needed (see: page 14, line 2-29), and water (see: page 58, reference claims 42 and 45). 
LI teaches that the viscosity of the individual solution or dispersion (compositions) may vary but can be measured, e.g. the viscosity for a composition using high molecular weight chitosan polymer was 64.3 cP at 23.4 °C (see: page 48, Example 22, 2nd paragraph, line 13-14).  As such, said viscosity reads on the present composition “viscosity of less than about 1500 cP”, as recited in claims 1 and 21.
For claims 1, 11, 21 and 31, with respect to the present composition has “a density of less than about 1.4 g/cm3, or between about 1.01 and about 1.4 g/cm3” as recited, it should be noted that LI teaches and suggests all ingredients required by the instant claim 1.  As such, the agricultural composition taught by LI would necessarily has the similar density, i.e. less than about 1.4 g/cm3, as the claimed composition because a chemical composition and its properties are inseparable.  If the prior art teaches the identical chemical compounds, the properties applicant discloses and/or claims are necessarily present (see MPEP 2112.01: Part II and also see In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	For claims 2, 10, 22 and 30, LI teaches that the polymeric nanoparticle are less than 100 nm in diameter (see: page 55, reference claim 1 at line 2-3).
For claims 5 and 25, LI et al. teaches the at least one agricultural active ingredients are associated with polymeric nanoparticles to improve the performance of the active ingredients (see page 1: Summary of the Invention, line 1-4).
	For claims 8 and 28, LI does not explicitly indicate that an organic thickener is added in the composition.
	For claims 9 and 29, LI also teaches that the agricultural active compound can include a plant nutrient (see: page 3, the last line), which would read on “a fertilizer” as claimed. 
	For claims 12, 21 and 23, LI teaches that the at least one active ingredient can include abermectin (see: page 2, line 4-5), which reads on the “mectin as claimed.
For claim 16 and 32, LI teaches that the polymer nanoparticles comprised of hydrophilic and hydrophobic regions, which can be random copolymer (see page 12: the 4th paragraph, line 1-2; and page 10: the 6th paragraph, line 5).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
LI teaches all elements required by the instant claims 1 and 21.  However, LI does not explicitly teach the composition is a “liquid” composition, as recited in claims 1 and 21.  LI also does not teach how much of the actives can be used in the composition, as recited in claims 6-7, 13-15 and 26.  The deficiencies are taught by the reference URIHARA et al.
URIHARA teaches a plant disease control agent composition, which can comprises a combination of at least one fungicidal active ingredients, e.g. metalaxyl and azoxystrobin (see: col. 6, line 4-6, 9, 12-13) for agricultural and horticultural use; and other additional active ingredients, e.g. bifenthrin, imidacloprid, antibiotics (e.g. avermectin) (see: col. 6, line 24-26; col. 8, line 5 & 7, 24 and 46-48).
URIHARA teaches that the concentration of the active ingredients in the plant disease control agent is not particularly limited and can be varied to various concentrations, depending on the preparation forms and the need, i.e. for emulsion, they are preferably used in the range of 5 to 60 % by weight (see: col. 9, line 55-67).
As such, the “emulsion” form of the preparation suggested by URIHARA would read on the “liquid” form of the composition as claimed in claims 1 and 21.
As such, URIHARA suggests the concentration ranges of the active ingredients which reads on the claimed concentration of the strobilurin fungicide, pyrethroid claims 6-7, 13-15 and 26.

Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to follow the teaching of LI to prepare an agricultural composition, which has at least one agricultural active ingredient associated with the polymeric nanoparticles because LI teaches that the use of the polymer nanoparticles can improve the water solubility of the active ingredient without effecting the active ingredient's efficacy and, thus, improve the performance of the active ingredients.
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to add a suitable amount of each active included in the composition to achieve a desirable effect because URIHARA teaches that a combination of active ingredients, i.e. azoxystrobin and metalaxyl, and/or bifenthrin, imidacloprid and/or avermectin, can be used together in the plant disease control composition for agricultural and horticultural purposes, and URIHARA also teaches that the concentration of the active ingredients in the plant disease control agent is not particularly limited and can be varied to various concentrations, depending on the preparation forms, i.e. emulsions, and the need.  
Therefore, from the combined teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(1)	Claims 1-3, 5-16, 21-23, 25-26 and 28-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U. S. Patent No. 9,363,994 B2, in view of LI et al. (WO 2010/035118 A1) and URIHARA et al. (U.S. Patent No. 8,592,412 B1) combined.
Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The instant claims are drawn to a liquid-applied pesticidal composition comprising:
(a)	a strobilurin fungicide (azoxystrobin)
(b)	a pyrethroid insecticide (bifenthrin)
(c)	a neonicotinoid insecticide (imidacloprid)
(d)	a phenylamide fungicide (metalaxy); or additionally with a mectin compound;
(e)	a dispersant, polymer nanoparticles, and 
(f)	water;

The conflicting claims are drawn to a composition comprising polymeric nanoparticle and at least one active compound associated with the polymer nanoparticles, wherein the polymer nanoparticles have an average size of less than 100 nm; wherein the actives include: a strobilurin fungicide (azoxystrobin), a pyrethroid insecticide (bifenthrin), a neonicotinoid insecticide (imidacloprid), a phenylamide fungicide (metalaxy).
The instant and conflicting claims are differ in that the instant claims also recite the amount of each active ingredient set forth above; and the composition comprises an additional fertilizer; and the polymer nanoparticles are comprised of randomly arranged hydrophobic and hydrophilic monomers, whereas the conflicting claims do not recite those limitation.  The deficiencies are taught by the references LI et al. and URIHARA et al.
LI et al. teaches an agricultural composition, comprising at least one agricultural active ingredient associated with polymeric nanoparticles to improve the performance of the active ingredients (see page 1: Summary of the Invention, line 1-4; and page 55, reference claim 1).
LI teaches that the active ingredient can be a fungicide, an insect growth regulator/insecticide, etc. or a combination thereof, such as:
(a)	a strobilurin fungicide (e.g. azoxystrobin - see: page 10, line 18);
(b)	a pyrethrin insecticide (e.g. bifenthrin - see: page 8, line 11-12 & the last 3 lines);
imidacloprid - see: page 8, line 11-12 and page 9, line 9); and
(d)	an acylalanine fungicide, e.g. metalaxy-M (which is also named as: methyl N-(2,6-dimethylphenyl)-N-(methoxyacetyl)-D-alaninate) (see: page 10, line 1 & 5-7).
It is noted that the “bifenthrin” insecticide is a species of the “pyrethroid insecticide” and the “metalaxy-M” is a species of the “phenylamide fungicide’ of claim 1, as evidenced by the instant claim 3.
LI teaches that the composition can also comprise formulation additives, i.e. dispersants, as needed (see: page 14, line 2-29), and water (see: page 58, reference claims 42 and 45). 
LI teaches that the viscosity of the individual solution or dispersion (compositions) may vary but can be measured, e.g. the viscosity for a composition using high molecular weight chitosan polymer was 64.3 cP at 23.4 °C (see: page 48, Example 22, 2nd paragraph, line 13-14).  As such, said viscosity reads on the present composition “viscosity of less than about 1500 cP”, as recited in claims 1 and 21.
With respect to the present composition has “a density of less than about 1.4 g/cm3, or between about 1.01 and about 1.4 g/cm3” as recited, it should be noted that LI teaches and suggests all ingredients required by the instant claim 1.  As such, the agricultural composition taught by LI would necessarily has the similar density, i.e. less than about 1.4 g/cm3, as the claimed composition because a chemical composition and its properties are inseparable.  If the prior art teaches the identical chemical compounds, the properties applicant discloses and/or claims are necessarily present (see MPEP In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	LI teaches that the polymeric nanoparticle are less than 100 nm in diameter (see: page 55, reference claim 1 at line 2-3).
LI et al. teaches the at least one agricultural active ingredients are associated with polymeric nanoparticles to improve the performance of the active ingredients (see page 1: Summary of the Invention, line 1-4).
	LI does not explicitly indicate that an organic thickener is added in the composition.
	LI also teaches that the agricultural active compound can include a plant nutrient (see: page 3, the last line), which would read on “a fertilizer” as claimed.
	LI teaches that the at least one active ingredient can include abermectin (see: page 2, line 4-5), which reads on the “mectin which is 
	LI teaches that the polymer nanoparticles comprised of hydrophilic and hydrophobic regions, which can be random copolymer (see page 12: the 4th paragraph, line 1-2; and page 10: the 6th paragraph, line 5).
URIHARA teaches a plant disease control agent composition, which can comprises a combination of at least one fungicidal active ingredients, e.g. metalaxyl and azoxystrobin (see: col. 6, line 4-6, 9, 12-13) for agricultural and horticultural use; and other additional active ingredients, e.g. bifenthrin, imidacloprid, antibiotics (e.g. avermectin) (see: col. 6, line 24-26; col. 8, line 5 & 7, 24 and 46-48).
URIHARA teaches that the concentration of the active ingredients in the plant disease control agent is not particularly limited and can be varied to various 
As such, the “emulsion” form of the preparation suggested by URIHARA would read on the “liquid” form of the composition as claimed in claims 1 and 21.
As such, URIHARA suggests the concentration ranges of the active ingredients which reads on the claimed concentration of the strobilurin fungicide, pyrethroid insecticide, neonicotinoid insecticide, and phenylamide fungicide, as well as the mectin compounds as recited in claims 6-7, 13-15 and 26.
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to combine the conflicting claims with LI and URIHARA to arrive at the instantly claimed pesticidal composition because LI teaches that the use of the polymer nanoparticles can improve the water solubility of the active ingredient without effecting the active ingredient's efficacy and, thus, improve the performance of the active ingredients.
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to add a suitable amount of each active included in the composition to achieve a desirable effect because URIHARA teaches that a combination of active ingredients, i.e. azoxystrobin and metalaxyl, and/or bifenthrin, imidacloprid and/or avermectin, can be used together in the plant disease control composition for agricultural and horticultural purposes, and URIHARA also teaches that the concentration of the active ingredients in the plant disease control agent is not particularly limited and can be varied to various concentrations, depending on the preparation forms, i.e. emulsions, and the need.  

Therefore, one of ordinary skill in the art at the time the claimed invention was made would have readily recognized that the conflicting claims 1-7 of U. S. Patent No. 9,363,994 B2, in view of LI and URIHARA, are obvious variants of the claims 1-3, 5-16, 21-23, 25-26 and 28-32 in the instant application and therefore they are not patentability distinct.

Conclusion
No claims are allowed. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEI-PING CHUI whose telephone number is (571) 272-9078.  The examiner can normally be reached on M-F 7:00 a.m. - 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X. Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. C./
Examiner, Art Unit 1616  

/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616